Citation Nr: 1120952	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  09-33 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right club foot.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 5, 1967, to October 10, 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In April 2011, the Veteran and his wife testified at a video hearing before the undersigned.


FINDINGS OF FACT

1.  The clear and unmistakable evidence of record shows that a right club foot existed prior to the Veteran's entry onto active duty.

2.  The clear and unmistakable evidence of record shows that the right club foot noted shortly after entry onto active duty was not aggravated by active service.


CONCLUSION OF LAW

A right club foot was not aggravated by the Veteran's active service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1132, 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Initially, the Board finds that there is no issue as to whether the Veteran was provided an appropriate application form or issue as to whether the claimant has veteran status.  

The Board also finds that a letter dated in November 2008, issued prior to the February 2009 rating decision, along with letters dated in May 2009 and June 2009 provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess, supra.  Moreover, even if the above letters did not provide adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the above letters as well as the rating decision, the statement of the case, and the supplemental statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's post-service records from Wagoner Community Hospital and two letters from Chriss B. Roberts, DO.  

In this regard, the Board notes that the record does not contain the Veteran's treatment records from Dr. Roberts.  Nonetheless, the Board finds that a remand is not required to request these records because the Veteran was asked on a number of occasions by the RO to provide VA with authorizations to obtain his private treatment records and despite these requests he failed to do so.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street."  If a Veteran desires help with his claims, he must cooperate with VA's efforts to assist him). 

The record also shows that the Veteran was afforded a VA examination in June 2010 which is adequate to adjudicate the claim because, after a review of the record on appeal and an examination of the claimant, the examiner provided an opinion as to whether the Veteran's right club foot was aggravated by his active duty, and this opinion was supported by citation to relevant evidence found in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


The Claim

The Veteran contends that his right club foot pre-existed military service and was aggravated by an injury he sustained during basic training.  It is also requested that the Veteran be afforded the benefit of the doubt. 

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

Clear and unmistakable evidence is a more formidable evidentiary burden than the preponderance of the evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than clear and unmistakable evidence).  It is an "onerous" evidentiary standard, requiring that the no-aggravation result be "undebatable."  Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 (Nebeker, C.J., concurring in part and dissenting in part).  

Aggravation is a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  In this regard, a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease.  Furthermore, temporary or intermittent flare-ups of a pre-existing disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, worsens.  See 38 C.F.R. § 3.306(a); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  

Concerning clear and unmistakable evidence that the disease or injury was not aggravated by service, the second step necessary to rebut the presumption of soundness, a lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1153.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands -- that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection -- must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner, 370 F.3d at 1094, 1096 (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

With the above criteria in mind, the Board notes that the Veteran's August 16, 1967, pre-induction examination report is negative for any right foot disorder and the record does contain any pertinent medical history from this time.  He was re-examined on August 29, 1967, and it was again noted that no additional defects were discovered and that he was fit for active duty. Given these findings, the Veteran is presumed sound at induction.  

The Veteran and his wife testified at the video hearing and expressed in writings to the RO that the Veteran was born with a right club foot.  The Veteran also reported that at the time of his induction examination he had notified the examiner of this disability. There is no documentation of this fact in his August 1967 induction examination report.
 
Service treatment records starting on September 8, 1967, a few days after induction, including chronological records of medical care, a medical evaluation board, and a profile noted, among other things, note that the Veteran was born with a deformed right foot that was treated and partially corrected with braces.  It was noted he was unable to walk/march correctly, and physical activity caused him pain.  The diagnosis was residual of a right club foot deformity.  The medical evaluation board thereafter opined that the disability pre-existed military service and recommended that the claimant be discharged because he did not meet enlistment standards at the time of his enlistment.  

Similarly, in June 2008 and October 2009 letters from Dr. Roberts it was also opined that the Veteran's right club foot pre-existed his military service.  Likewise, the June 2010 VA examiner opined that the Veteran's right club foot pre-existed his military service.  

Given the above record, the Board finds that clear and unmistakable evidence has been presented to show that the the Veteran's right club foot pre-existed his military service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  

However, with respect to rebutting the presumption of soundness, as noted above, the Board's inquiry does not end with a determination that the Veteran's right club foot clearly and unmistakably pre-existed service.  The Board must also determine whether the Veteran's preexisting right club foot was aggravated during service.  To make this determination, the Board must consider the Veteran's service treatment records as well as evidence developed after service. 

Service treatment records starting a few days after the Veteran's entry onto active duty, noted, among other things, that he was having problems with a painful right foot due to a deformity that caused him to be unable to walk/march/run correctly. 
The service treatment records are negative for objective evidence of any in-service injury to the right foot.  Likewise, the post-service record is negative for any objective evidence of right foot problems due to the club foot until 2008 - over forty years after his 1967 separation from military service.  The Board finds that the lack of documentation of a right foot injury while on active duty and the over four decade gap between the Veteran's discharge from active duty and the first evidence of the right club foot being symptomatic weighs heavily against his claim that service permanently aggravated his right foot condition.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition); Shaw v. Principi, 3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim can constitute negative evidence that weighs against the claim).  

Next, the Board notes that the Veteran's private physician Dr. Roberts submitted two statements in support of his claim. The Veteran reported to Dr. Roberts that he had sustained an injury during basic training when he jumped over a pit and hit his right foot.  It was noted that since the inservice injury he had a limp that had not resolved. In a June 2008 statement, Dr. Roberts opined that "after a review of medical evaluation, board records[,] and physical examination, it is as likely as not that the service treatment, marching, crawling, etc. could have actually aggravated his right club foot." (italics added) Subsequently, in October 2009, Dr. Roberts opined that "after a review of medical evaluation, board records[,] and physical examination, his right foot condition was as likely as not aggravated beyond its normal progression by some event or injury in the service."  

Conversely, the June 2010 VA examination report reflects the opinion that, after a review of the record on appeal and an examination of the claimant, that his right club foot was not aggravated by his military service.  More specifically, the VA examiner opined as follows:

. . . after a review of medical records, taking a history, performing a physical examination[,] and a review of the medical literature the Veteran's pre-existing congenital right club foot is less likely as not permanently aggravated by in-service activities, injuries[,] and/or events . . . as there is no evidence of any in-service injury and/or event in the [service treatment records] to include the evaluation on 9/8/1967 to support any acute finding on x[-]rays or physical examination that altered the NATURAL history or progression of his congenital condition.  In addition, the Veteran did not seek care for his pre-existing congenital right club foot condition for more than 40 years after military service.

The VA examiner also opined that the Veteran's current problems with his right club foot were at least as likely as not caused by his post-service activities and employment as well as by the normal process of aging. 

In sum, the Board does not find Dr. Roberts' opinion credible because he did not take into account the fact that service treatment records are entirely negative for the claimed in-service injury; the fact that the post-service record is negative for objective evidence of the Veteran having problems with his right foot for over four decades after his 1967 separation from active duty; and the role the claimant's forty years as a welder and aging played in causing his current right foot problems.  See Madden v. Gober, 125 F.3d. 1477 1481 (Fed. Cir. 1997) (holing that the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."); Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative). In other words, Dr. Roberts' conclusion was based on an incomplete medical history.  Further, while both of Dr. Roberts' statements are virtually identical the June 2008 statement contained an equivocal conclusion whereas the October 2009 statement was more definitive. The October 2009 statement is devoid of additional information to explain the change in probability.   

Therefore, the Board finds that the only competent and credible evidence of record is the June 2010 VA examiner's opinion that the right club foot was not aggravated by his military service. The Board finds that the record contains clear and unmistakable evidence that shows that the Veteran's pre-existing right club foot was not aggravated by his military service.  See 38 C.F.R. § 3.306(a); Davis, supra; Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

In reaching the above conclusion, the Board has not overlooked the Veteran's statements to his healthcare providers, his and his representative's written statements to the RO, and the personal hearing testimony from the appellant and his wife. Specifically, the Veteran and his wife testified that, while the claimant was born with a right club foot, the deformity was not causing him any problems prior to service and, in fact, he was able to play sports without pain and walk without a limp.  However, ever since he re-injured his right foot landing wrong after jumping over a ditch when he was in basic training, he had had chronic right foot pain and walked with a limp.  

As noted above, lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, supra; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, laypersons are generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).  In this regard, the Board finds that whether a right club foot, which pre-existed military service, was aggravated by that military service, is a question that requires medical knowledge.  Therefore, the Board finds neither the Veteran's, his wife's, nor his representative's opinion to be competent as to this issue.  Id.  Further, the Board does not find them credible as to their allegation that the Veteran sustained an inservice injury given the lack of corroborative evidence in the service treatment records. The Board finds more competent and credible the expert opinion by the June 2010 VA examiner than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data). 

Based on the foregoing, the Board finds the Veteran's right club foot clearly and unmistakably existed prior to his military service and that it clearly and unmistakably was not aggravated by service.  Thus, the presumption of soundness is not rebutted.  38 U.S.C.A. § 1111; See also VAOPGCPREC 03-2003 (July 16, 2003).  The Board finds further, that a discussion of whether the presumption of aggravation has been rebutted in this case under the provisions of 38 U.S.C.A. § 1153 (West 2002) and 38 C.F.R. § 3.306(b) is unnecessary as the Board has found by clear and unmistakable evidence that the Veteran's right club foot was not aggravated by service in order to conclude that there was a preexisting disorder.  VA's General Counsel found that such a finding would necessarily be sufficient to rebut the presumption of aggravation under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b).  Id.  Accordingly, the Board concludes that service connection for right club foot is not warranted.

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, the Board finds that as the preponderance of the evidence is against the claim and therefore the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for a right club foot is denied.

____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


